UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGSOF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23023 Montage Managers Trust (Exact name of registrant as specified in charter) 11300 Tomahawk Creek Parkway, Suite 200 Leawood, Kansas 66211 (Address of principal executive offices) (Zip code) Gary Henson, President Montage Managers Trust c/o Montage Investments 11300 Tomahawk Creek Parkway, Suite 200 Leawood, Kansas 66211 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 647-9782 Date of fiscal year end: November 30, 2015 Date of reporting period: August 31, 2015 Item 1. Schedule of Investments. Schedule of Investments August 31, 2015 (Unaudited) Tortoise North American Pipeline Fund Shares Fair Value Common Stock - 80.0% (1) Canadian Crude/Refined Product Pipelines - 15.2%(1) Enbridge Inc. $ Enbridge Income Fund Holdings Inc. Gibson Energy Inc. Inter Pipeline Ltd. Pembina Pipeline Corporation Canadian Local Distribution Company - 0.2%(1) Valener Inc. Canadian Natural Gas/Natural Gas Liquids Pipelines - 11.6%(1) AltaGas Ltd. Keyera Corp. TransCanada Corporation Veresen Inc. United States Crude/Refined Product Pipelines - 2.6%(1) Enbridge Energy Management, LLC Plains GP Holdings LP SemGroup Corp. VTTI Energy Partners LP United States Local Distribution Companies - 19.3%(1) AGL Resources Inc. Atmos Energy Corporation CenterPoint Energy, Inc. Chesapeake Utilities Corporation New Jersey Resources Corporation NiSource Inc. Northwest Natural Gas Company OGE Energy Corp. ONE Gas, Inc. Piedmont Natural Gas Company, Inc. South Jersey Industries, Inc. Southwest Gas Corporation The Laclede Group, Inc. WGL Holdings Inc. United States Natural Gas Gathering/Processing - 10.3%(1) EnLink Midstream, LLC Targa Resources Corp. The Williams Companies, Inc. United States Natural Gas/Natural Gas Liquids Pipelines - 20.8%(1) Cheniere Energy Partners LP Holdings, LLC Kinder Morgan, Inc. National Fuel Gas Company ONEOK, Inc. Questar Corporation Spectra Energy Corp Tallgrass Energy GP, LP Total Common Stock (Cost $22,022,883) Master Limited Partnerships - 19.7% (1) United States Crude/Refined Product Pipelines - 6.8%(1) Arc Logistics Partners LP Blueknight Energy Partners LP Buckeye Partners, L.P. CrossAmerica Partners LP Delek Logistics Partners LP Enbridge Energy Partners, L.P. Genesis Energy, L.P. Global Partners LP Holly Energy Partners, L.P. JP Energy Partners LP Magellan Midstream Partners, L.P. MPLX LP NuStar GP Holdings LLC NuStar Energy L.P. PBF Logistics LP Philips 66 Partners LP Plains All American Pipeline, L.P. Rose Rock Midsteam LP Shell Midstream Partners, L.P. Sprague Resources LP Sunoco Logistics Partners L.P. Sunoco LP Tesoro Logistics LP TransMontaigne Partners L.P. USD Partners LP Valero Energy Partners LP Western Refining Logistics, LP World Point Terminals, LP United States Natural Gas Gathering/Processing - 3.8%(1) American Midstream Partners LP Antero Midstream Partners LP Azure Midstream Partners, LP Cone Midstream Partners LP 68 Crestwood Midstream Partners LP CSI Compressco LP DCP Midstream Partners, LP Enable Midstream Partners, LP EnLink Midstream Partners, LP Exterran Partners LP MarkWest Energy Partners, L.P. Midcoast Energy Partners LP PennTex Midstream Partners, LP Rice Midstream Partners LP Southcross Energy Partners, L.P. Summit Midstream Partners LP Targa Resources Partners LP USA Compression Partners LP Western Gas Equity Partners, LP Western Gas Partners LP Williams Partners LP United States Natural Gas/Natural Gas Liquids Pipelines - 9.1%(1) Boardwalk Pipeline Partners, LP Cheniere Energy Partners, L.P. Columbia Pipeline Partners LP Crestwood Equity Partners LP Dominion Midstream Partners, LP Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT GP Holdings LP EQT Midstream Partners LP ONEOK Partners, L.P. Spectra Energy Partners LP Tallgrass Energy Partners LP TC Pipelines, LP Total Master Limited Partnerships (Cost $5,332,178) Short-Term Investment - 0.1% (1) United States Investment Company - 0.1%(1) Invesco Liquid Assets Portfolio, Institutional Class, 0.12% (2) (Cost $37,946) Total Investments - 99.8% (1) (Cost $27,393,007) Other Assets in Excess of Liabilities, Net - 0.2% (1) Total Net Assets - 100.0% (1) $ Calculated as a percentage of net assets. Rate indicated is the current yield as of August 31, 2015. The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosure about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than quoted prices included in Level 1. These inputs may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Significant unobservable inputs for the asset or liability, representing the Fund's view of assumptions a market participant would use in valuing the asset or liability. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund's securities by level within the fair value hierarchy as of August 31, 2015: Level 1 Level 2 Level 3 Total Common Stock $ $
